




EXHIBIT 10.2

[image002.gif] CapSource Financial, Inc.
Taking Advantage of NAFTA News Release For Immediate Release – September 7, 2006
Company Web Site:   www.capsource-financial.com


CapSource Financial, Inc. Announces it has been Selected to become the
Authorized Hyundai Dealer for Texas

 

BOULDER, CO – (MARKET WIRE) – CapSource Financial, Inc. (OTC BB: CPSO.OB - News)
announced today that it has finalized an agreement with Hyundai Translead
whereby it will become the authorized Hyundai trailer dealer for Texas.

 

Fred Boethling, President and CEO of CapSource said, “We are very excited to
become the Hyundai dealer for Texas. This is a key element in our corporate
strategy to serve the main transportation corridors in the West and Southwest
U.S. that connect the U.S. with Mexico. Mexico now ranks as the U.S.’s second
largest trading partner and a big majority of that trade moves by truck.”

Since 2001, Capsource has been distributing Hyundai truck trailers in Mexico
under an agreement with Hyundai that gives it the exclusive right to do so. In
May of 2006, CapSource acquired Prime Time Trailers, the authorized Hyundai
Translead dealer in California. Boethling said, “I expect us to be operational
and selling trailers in the Dallas/Ft. Worth area in the coming months.”

 

CapSource’s operations in the U.S. and Mexico were recognized by Hyundai
Translead as Top Dealers for 2005. On a consolidated pro forma basis CapSource’s
subsidiaries (including Prime Time, which was acquired in May of 2006) sold
approximately $45 million of Hyundai trailers in 2005.

 

 

About CapSource Financial, Inc.

 

CapSource Financial, Inc. was incorporated in 1996 to take advantage of the
North American Free Trade Agreement (NAFTA) and the increased economic activity
that NAFTA triggered when the world’s largest free trade area was created by
linking 406 million people in Mexico, the U.S. and Canada producing more than
$11 trillion worth of goods and services. Mexico is now the United States’
second largest trading partner with an average of $650 million in goods crossing
the border each day. U.S. trade with Mexico has increased nearly 500 percent –
from $48 billion to $239 billion since the passage of NAFTA. The vast majority
of this trade moves by truck.

 

CapSource owns and manages a lease/rental fleet of over-the-road truck trailers
and related equipment through its REMEX subsidiary and sells trailers, parts and
service through its RESALTA subsidiary, both based in Mexico City. CapSource,
through its subsidiary Capsource Equipment Company, Inc., also owns and operates
Prime Time Trailers of Fontana, California, the authorized Hyundai Translead
trailer dealer for California. CapSource’s common stock trades on the electronic
bulletin board under the symbol CPSO.

 

Certain matters discussed within this press release may be forward-looking
statements within the meaning of the Private Securities Litigation Reform Act of
1995. Although CapSource Financial, Inc. believes the expectation reflected in
any forward-looking statements are based on reasonable assumptions, it can give
no assurance that its expectation will be attained. Factors that could cause
actual results to differ materially from our expectations include financial
performance, changes in national economic conditions, economic conditions in
Mexico, availability of financing, governmental approvals and other risks
detailed from time to time in the company’s SEC reports.

 

For Additional Information Contact:

CapSource: Fred Boethling at (888) 574-6744

 

Visit the company’s website:   www.capsource-financial.com



--------------------------------------------------------------------------------